       

1400 Seaport Boulevard

Redwood City

California 94063

U.S.A.

 

main +1 650 562 0200

fax +1 650 817 1499

www.openwave.com

  LOGO [g26455logo.jpg]              

 

Exhibit 10.3

 

February 6, 2004

 

Don Listwin

1400 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amendment to Employment Agreement

 

Dear Don:

 

This letter amends the Amended and Restated Employment Agreement between you and
Openwave Systems Inc. (the “Company”) dated as of February 10, 2003 (your
“Employment Agreement”).

 

You have requested that your base salary be reduced from $400,000 (as defined in
the Employment Agreement, your “Base Compensation”) to $1 per year until the
Company has achieved and publicly announced a full fiscal quarter of GAAP
profitable financial results. The Compensation Committee of the Board of
Directors has agreed to accept your proposal.

 

Therefore, effective as of February 1, 2004, your base salary rate will be
reduced to $1 per year until such time as the Company has publicly announced
positive Net Profits (i.e., GAAP profitability) for a full fiscal quarter. At
such time, the Compensation Committee shall re-evaluate in its discretion what
your base salary should be on a going forward basis. The amounts of any
potential payments that may become due to you, upon the occurrence of certain
future events (e.g., a constructive termination upon a change of control), under
your Employment Agreement that are expressed as a percentage of your Base
Compensation will continue to be calculated according to your Base Compensation
prior to this reduction. However, the amounts of any benefits that may become
due to you under the Company’s benefit plans, that are expressed as a percentage
of your Base Compensation, shall be calculated based on your actual base salary
of $1.

 

Except as otherwise provided herein, the terms and conditions of your Employment
Agreement shall remain in effect. Please note that by signing this letter, you
acknowledge that this reduction in salary does not constitute an Involuntary
Termination (as defined in the Employment Agreement), constructive discharge or
other similar event that might otherwise result from a reduction in salary, and
that you have no right to any severance or other benefits as a result of this
reduction.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please return the original signed letter to the General
Counsel within five days of your receipt of this letter.

 

Openwave Systems Inc.       Agreed and accepted:

/s/ Bernard Puckett

     

/s/ Don Listwin

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Bernard Puckett

Chairman of, and on behalf of,

the Compensation Committee of the

Board of Directors

      Don Listwin

 